t c memo united_states tax_court gary c lizalek et al petitioners v commissioner of internal revenue respondent docket nos 3202-07l filed date gary c lizalek and karen n lizalek pro sese frederic j fernandez and mark j miller for respondent 1cases of the following petitioners are consolidated herewith karen n lizalek docket no gary c lizalek docket no gary c lizalek docket no memorandum findings_of_fact and opinion goeke judge these consolidated cases are before the court on petitions for redetermination of three statutory notices of deficiency and a notice_of_intent_to_levy respondent determined federal_income_tax deficiencies additions to tax and penalties against gary c lizalek petitioner and karen n lizalek for through arising from income petitioner received as follows gary c lizalek docket no additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number dollar_figure karen n lizalek docket no additions to tax penalty year deficiency sec_6651 sec_6651 sec_6654 sec_6662 dollar_figure dollar_figure big_number --- big_number big_number big_number big_number dollar_figure --- big_number dollar_figure --- --- dollar_figure --- --- --- respondent seeks increased deficiencies and additions to tax against petitioner in the event the court finds that his income is not attributable to karen lizalek pursuant to the wisconsin uniform marital property act wisc stat ann ch west respondent also assessed a dollar_figure civil penalty against petitioner in docket no 3202-07l under sec_6682 for for providing a false form_w-4 employee’s withholding allowance certificate as a protective measure respondent issued a notice_of_deficiency to the gary c lizalek trust lizalek trust for and in the event that we find that petitioner and or karen lizalek are not subject_to tax on the income at issue respondent determined federal_income_tax deficiencies and penalties against the lizalek trust as follows gary c lizalek docket no year deficiency penalty sec_6662 dollar_figure big_number big_number dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar the issues for decision are whether petitioner is subject_to tax on wages capital_gains dividends and or interest_income at issue for 2the term trust is used in this opinion for convenience only and is not intended to be conclusive as to the characterization of the lizalek trust for federal tax purposes through or whether the income may be reported on trust returns we hold he is subject_to tax whether karen lizalek is taxable on half of petitioner’s income as community_property we hold she is not whether petitioner is liable for additions to tax for failure_to_file under sec_6651 failure to pay under sec_6651 and failure to pay estimated_tax under sec_6654 for through we hold he is whether karen lizalek is liable for additions to tax for failure_to_file under sec_6651 failure to pay under sec_6651 and failure to pay estimated_tax under sec_6654 for and and for a sec_6662 accuracy-related_penalty for we hold she is not liable whether petitioner is liable for a sec_6682 penalty for for submitting false withholding information to his employer we hold he is liable whether petitioner is liable for a penalty under sec_6673 for instituting these proceedings primarily for delay and for maintaining frivolous or groundless positions we hold he is not liable and whether respondent is liable for a sec_6673 penalty for violation of his fiduciary duties and for failing to provide exculpatory evidence we hold respondent is not liable findings_of_fact some of the facts have been stipulated the stipulations of facts and the accompanying exhibits are incorporated by this reference petitioner and karen lizalek resided in wisconsin at the time of filing their petitions in petitioner was an employee of both motorola inc and innovatec communications llc innovatec and earned wage income of dollar_figure and dollar_figure respectively in petitioner received retirement distributions from advanced clearing inc arrowhead trust inc sterling trust co and first trust corp of dollar_figure dollar_figure dollar_figure and dollar_figure respectively in petitioner received a capital_gain_distribution of dollar_figure from salomon smith barney inc in petitioner was an employee of innovatec and administaff cos ii lp administaff and earned wage income of dollar_figure and dollar_figure respectively in petitioner also received interest_income of dollar_figure from sovereign bank in petitioner was an employee of administaff and earned wage income of dollar_figure 3because we hold that petitioner is subject_to tax on the income at issue we do not sustain the deficiencies and penalties determined against the lizalek trust in petitioner was an employee of administaff and silver springs networks and earned wage income of dollar_figure and dollar_figure respectively in petitioner sold a 50-percent interest in a residence located in glendale wisconsin for dollar_figure in petitioner was an employee of both silver springs networks and invivo corp subs invivo and earned wage income of dollar_figure and dollar_figure respectively for the years at issue petitioner’s employers reported his wages on forms w-2 wage and tax statement none of the employers withheld federal or state income taxes from petitioner’s wages some of the forms w-2 listed various wisconsin addresses for petitioner others listed petitioner’s address as oak lawn illinois in addition petitioner received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for each retirement distribution and form 1099-b proceeds from broker and barter_exchange transactions for the capital_gain_distribution the forms 1099-r and form 1099-b listed a wisconsin address for petitioner petitioner reported the wages and other income on form sec_1041 u s income_tax return for estates and trusts filed for the lizalek trust listing an address in milwaukee wisconsin on each form_1041 filed for the lizalek trust for the years at issue the lizalek trust claimed deductions that offset any income reported accordingly the form sec_1041 did not report any_tax due respondent prepared substitute returns under sec_6020 for petitioner for through and for karen lizalek for and karen lizalek filed a form_1040 u s individual_income_tax_return for assessment and levy of sec_6682 penalty petitioner submitted a form_w-4 to silver springs networks for that indicated he was exempt from withholding on the form_w-4 petitioner certified that he had no tax_liability for and he did not expect to have a tax_liability for during silver springs networks did not withhold federal_income_tax from petitioner’s wages on date respondent assessed a dollar_figure civil penalty against petitioner for submitting a false form_w-4 before assessing the penalty respondent provided petitioner with an opportunity to provide a new form_w-4 however petitioner continued to claim that he was exempt from withholding after making several unsuccessful requests for payment of the civil penalty respondent issued a final notice_of_intent_to_levy on date with respect to the unpaid civil penalty on date petitioner requested a collection_due_process_hearing cdp hearing for the levy on date the settlement officer assigned to petitioner’s case held a hearing by telephone during the cdp hearing petitioner claimed that he was exempt from withholding because the lizalek trust earned the wages at issue he argued that the internal_revenue_service irs accepted that the lizalek trust existed when it assigned an employer_identification_number ein to the lizalek trust in petitioner refused to discuss payment of the penalty and did not provide any collection alternatives the settlement officer determined that petitioner’s position was frivolous on date respondent issued a notice_of_determination sustaining the assessment of the sec_6682 penalty and the levy sanctions on date respondent filed a motion to impose sanctions against petitioner in docket no for instituting the action primarily for delay and for advancing frivolous and groundless arguments on date petitioners filed a motion to impose sanctions against respondent in each of the docketed cases claiming respondent violated his fiduciary duties and withheld exculpatory evidence relating to tax forms a reporting of income opinion sec_61 defines gross_income as all income from whatever source derived a fundamental principle of income_taxation is that income is taxable to the person who earns it 281_us_111 an anticipatory_assignment_of_income from a true income earner to another entity by means of a contractual arrangement does not relieve the true income earner from tax and is not effective for federal_income_tax purposes regardless of whether the contract is valid under state law id 73_tc_1246 although taxpayers are entitled to arrange and conduct their affairs and structure their transactions to minimize taxes a_trust is disregarded for federal tax purposes if it lacks economic_substance and was formed solely for tax_avoidance purposes 293_us_465 79_tc_714 affd 731_f2d_1417 9th cir petitioner contends that the social_security administration ssa created the lizalek trust when it issued a social_security card to petitioner which constituted a transfer of property petitioner further contends that he serves as trustee and the united_states is the sole beneficiary petitioner asserts that he submitted a written indenture for the lizalek trust to the ssa reflecting this relationship that the ssa accepted based on its failure to respond as required by the privacy_act and the administrative_procedure_act similarly petitioner argues that the irs accepted that the lizalek trust existed when it assigned an ein to the lizalek trust upon submission of a form ss-4 application_for employer_identification_number finally petitioner argues that the lizalek trust was the employee that earned the wages and other income at issue and that the trust properly reported the income on form_1041 respondent contends that the purported trust does not exist in fact or alternatively the lizalek trust is a sham or grantor_trust petitioner has not established that a valid trust exists the issuance of a social_security card is not a transfer of property that creates a_trust as petitioner contends petitioner’s submission of a purported trust document to the ssa and a form ss-4 to the irs does not create or in any way acknowledge the existence of a_trust petitioner has not provided any legitimate trust documents forming the purported trust the purported trust does not reflect economic reality and is not recognized for federal tax purposes accordingly we hold that petitioner earned the wages and other income at issue and the income is includable in his gross_income see mcmanus v commissioner tcmemo_2006_68 nichols v commissioner tcmemo_2003_24 affd 79_fedappx_282 9th cir for respondent determined that petitioner is subject_to capital_gains_tax on dollar_figure from the sale of a 50-percent interest in real_estate although petitioner claims that he had 4on brief petitioners raise evidentiary issues with respect to certain exhibits respondent offered the court addressed the admissibility of the exhibits at trial and there is no basis to reconsider the admission of the exhibits into evidence a basis of dollar_figure in the property he did not attempt to substantiate his basis nor did petitioner establish that he qualifies for the exclusion_of_gain from the sale of a principal_residence under sec_121 because he did not show that he owned and used the property as his principal_residence for or more years during the 5-year period preceding the sale finally petitioner did not establish that he is entitled to a long-term_capital_loss carryover as reported on the form_1041 accordingly petitioner is subject_to tax on dollar_figure in capital_gain for from the sale of the real_estate b income attributable to karen lizalek under community_property_laws the deficiency determinations against karen lizalek are based upon wisconsin community_property_laws that attribute an undivided one-half interest in one spouse’s income during the marriage to the other spouse see wis stat ann sec gerczak v estate of gerczak n w 2d wis ct app respondent argues that petitioner and karen lizalek were married and were domiciled in the state of wisconsin during the years at issue and were subject_to the wisconsin uniform marital property act see wis stat ann sec petitioner contends that he was a resident and domiciliary of the state of 5the trust also reported the sale of a 50-percent interest in the same property in respondent did not determine a deficiency with respect to the sale illinois during the years at issue petitioner and karen lizalek further contend that they are not legally married for federal tax purposes the state law of the marital domicile generally controls the determination of marital status see 70_tc_361 affd without published opinion 601_f2d_599 7th cir 19_tc_1049 affd per curiam 208_f2d_796 4th cir in addition the state law of the taxpayer’s domicile rather than a place of temporary residence controls the application of state community_property_laws 79_tc_252 affd without published opinion 755_f2d_181 d c cir webb v commissioner tcmemo_1996_550 although petitioner denies that he was domiciled in wisconsin during the years at issue it is not necessary to determine his state of domicile because we find that petitioner and karen lizalek were not married during the years at issue accordingly they are not subject_to wisconsin community_property_laws irrespective of petitioner’s state of domicile petitioner testified that he is married to karen lizalek under the laws of god however he testified that they do not have a valid state- issued marriage license and they did not participate in a civil marriage ceremony we find petitioner’s testimony to be credible common_law marriage is not recognized in the state of wisconsin watts v watts n w 2d wis see wis stat ann sec dollar_figure west we hold that petitioner and karen lizalek were not married during the years at issue for purposes of wisconsin community_property_laws and karen lizalek is not liable for taxes on one-half of petitioner’s income accordingly there is no deficiency in karen lizalek’s taxes for any year at issue respondent amended his answer to assert increased deficiencies and additions to tax against petitioner in the event that we find that the income at issue is not marital property respondent bears the burden_of_proof with regard to any increased deficiencies see rule a for the reasons stated above respondent has met his burden_of_proof with respect to the increased deficiencies we sustain respondent’s determination of increased deficiencies against petitioner for each year at issue on the basis that the entire amount of income at issue is includable in his gross_income c additions to tax and penalty respondent determined that petitioner is liable for additions to tax for failure to timely file a return under sec_6651 failure to timely pay tax under sec_6651 and failure to pay estimated income_tax under sec_6654 for each year at issue the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax under sec_6651 and and a sec_7491 rule a 116_tc_438 once respondent meets his burden of production petitioner bears the burden_of_proof as to substantial_authority reasonable_cause or similar provisions see sec_7491 rule a higbee v commissioner supra pincite in an amendment to answer respondent asserted increased additions to tax based on the asserted increased deficiencies for each year at issue to the extent respondent bears the burden_of_proof for the increased additions to tax we find that respondent has met that burden see bhattacharyya v commissioner tcmemo_2007_ n howard v commissioner tcmemo_2005_144 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed unless such failure is due to reasonable_cause and not due to willful neglect petitioner did not file individual returns for the years at issue he argues that the lizalek trust properly reported the income at issue on form sec_1041 petitioner’s frivolous trust arguments do not constitute reasonable_cause for his failure_to_file accordingly we hold that petitioner is liable for the sec_6651 addition_to_tax for each year at issue sec_6651 imposes an addition_to_tax for failure to timely pay the amount shown as tax on a return unless such failure is due to reasonable_cause and not willful neglect the addition_to_tax applies to an amount of tax shown on a return 120_tc_163 respondent prepared substitutes for returns for petitioner that meet the requirements of sec_6020 the substitutes for returns are treated as returns filed by the taxpayer for purposes of determining the amount of a sec_6651 addition_to_tax sec_6651 petitioner has not paid the tax due and has not established that his failure to timely pay was due to reasonable_cause accordingly petitioner is liable for the sec_6651 addition_to_tax for each year at issue sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax a taxpayer generally must pay estimated_tax for a particular year if he has a required_annual_payment for that year 127_tc_200 affd 521_f3d_1289 10th cir a taxpayer’s required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of the tax for such year or if the taxpayer filed a return for the immediately preceding tax_year percent of the tax shown on that return sec_6654 wheeler v commissioner supra pincite the commissioner must produce evidence that the taxpayer failed to file a return for the preceding year to establish a required_annual_payment wheeler v commissioner supra pincite petitioner did not file individual returns for through and did not pay estimated_tax for those years in addition he did not file an individual return for we do not find that a statutory exception to the addition_to_tax applies for any year at issue therefore petitioner is liable for the sec_6654 additions to tax for through respondent also determined additions to tax and a penalty against karen lizalek because we hold that karen lizalek does not have unreported income and does not owe a tax_deficiency for any year at issue she is not liable for the additions to tax or the penalty d sec_6682 penalty for providing false withholding information taxpayers have a right to a hearing before a levy is made on any property sec_6330 at the hearing a taxpayer may raise any relevant issues relating to the unpaid tax or lien filing including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 taxpayers may raise challenges to the existence or amount of the underlying tax_liability at a cdp hearing if they did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the underlying tax_liability sec_6330 following the hearing the appeals officer must determine whether to proceed with the collection action taking into account verification that the requirements of applicable law and administrative procedures have been met any relevant issues the taxpayer raised and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 for determinations made after date we have jurisdiction to review all determinations in sec_6330 proceedings sec_6330 pension_protection_act of publaw_109_280 120_stat_1019 respondent concedes that the court should consider the underlying merits of the sec_6682 penalty where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 otherwise the court reviews the administrative determination regarding the collection action for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the abuse_of_discretion standard requires the court to decide whether the appeals officer’s determination was arbitrary capricious or without sound basis in fact or law 91_tc_1079 sec_6682 imposes a dollar_figure civil penalty for providing false information with respect to income_tax_withholding where there is no reasonable basis for such information respondent imposed a sec_6682 penalty against petitioner for submitting a false form_w-4 for on which he claimed to be exempt from federal_income_tax withholding petitioner received substantial wages during and that he was required to report on his individual returns he did not substantiate that he was entitled to deductions for that would offset his tax_liability from his wages on the form_w-4 submitted petitioner falsely claimed that he had no tax_liability for or in order to avoid federal_income_tax withholding petitioner argues that he is not liable for the penalty because the form_w-4 was submitted for the lizalek trust petitioner’s arguments are without merit and do not provide a reasonable basis for claiming an exemption from withholding for accordingly petitioner is liable for the sec_6682 penalty in addition the settlement officer did not abuse his discretion in sustaining the levy against petitioner the settlement officer verified that all requirements of applicable law and administrative procedure were met and considered the arguments petitioner raised see sec_6330 during the cdp hearing petitioner made frivolous arguments that he was not liable for taxes on his wages because the lizalek trust earned the wages and reported them for both and he refused to discuss payment of the penalty and did not provide any collection alternatives stating that he would rather file for bankruptcy than pay the dollar_figure civil penalty we hold that respondent did not abuse his discretion in sustaining the levy e sanctions under sec_6673 sec_6673 authorizes the court to impose sanctions against a taxpayer of up to dollar_figure where the taxpayer institutes or maintains a proceeding primarily for delay advances frivolous or groundless positions or unreasonably fails to pursue available administrative remedies sec_6673 authorizes the court to impose sanctions against the commissioner for attorney misconduct by ordering the commissioner to pay attorney’s fees excess costs and expenses_incurred because of such conduct respondent filed a motion for sanctions against petitioner in docket no for maintaining this action primarily for delay and asserting frivolous arguments petitioners filed a cross-motion for sanctions against respondent in each of the docketed cases alleging that respondent breached his fiduciary duties and withheld exculpatory evidence petitioners assert numerous frivolous arguments to support sanctions against respondent relating to the office of management and budget numbers on tax forms and the paperwork reduction act of u s c secs respondent’s alleged intimidation threats of liens and extortion to interfere with petitioner’s obligations as the trustee of the lizalek trust and respondent’s purported attempts to defraud the united_states as the beneficiary of the lizalek trust there is no evidence of attorney misconduct and no basis to impose sanctions against respondent accordingly we shall deny petitioners’ motions for sanctions although petitioner raised frivolous arguments in these proceedings we decline to impose sanctions against him at this time because this is the first instance that he presented the arguments in federal court accordingly we shall deny respondent’s motion for sanctions without prejudice to renew we warn petitioner that his argument that an ssa-created trust earned the wages and other income at issue and his use of form_1041 to report his personal income are frivolous and without merit this court may impose a sec_6673 penalty of up to dollar_figure if he institutes subsequent proceedings that advance similar groundless arguments or if he engages in any conduct that delays the final resolution of these proceedings to reflect the foregoing an appropriate order and decision will be entered in docket no 3202-07l decision will be entered for petitioner in docket no decision will be entered under rule in docket no decision will be entered for petitioner in docket no
